Title: To James Madison from Alexander Kerr, 13 March 1801
From: Kerr, Alexander
To: Madison, James


Sir
Alexandria March 13th: 1801.
For the liberty I am now about to take, I have no apology to offer, save that of Mrs. Kerr having been intimately acquainted with you and Mrs. Madison in Philadelphia.
Your knowledge of, & intimacy with the President of the U. S. I know to be great. In your Official capacity as Sy: of State you will no doubt have many Places to fill of yourself, & with the President your recommendation will have great weight.
To be candid Sir, since I came here from Philadelphia I have been rather unfortunate in business (not insolvently so) & do not find that the impression I had of this place for business can be realized for some time; I therefore request to be considered by you as a Candidate for any Office you may think me capable of filling with credit to you & myself; either here or in the City of Washington. I have been brought up to business from my Youth, and not in a small way, I therefore consider myself adequate to the Duties of any Office of that Nature, and as an Accomptant for any of the Departments. With respect to integrity & application I can give you information through another Channel which I expect will be perfectly satisfactory & any security required for an Office of trust, I can procure.

Respecting Political sentiments, I look up to your Understanding as superior to the requiring of any Test; mine however have always been, & firmly are what you support as Republican.
Being fixed here with my Family, if any thing should offer in this place it would be convenient; however I have no tie to prevent my removal immediately to the City.
The Office of Collector of this Port, at present occupied by Colonel Simms, who has been so much opposed to the election of our present President as to declare, he would on that event give it up, may probably become vacant in a short time; if so, will you be good enough to think of me. Pardon me for pointing any thing out to you, I ought to have conceived it indelicate. I fear this direct & crude mode of addressing you (being intirely unknown) may make an unfavorable impression on your Mind; I hope not, & will therefore take the liberty to wait on you on your arrival at the seat of Government. Mrs. Kerr begs you will make her respects acceptable to Mrs. Madison & to inform her, that when She comes this way a call will be expected. With much sensibility of respect & esteem I am Sir Your Most Obed. Sert.
Alexr. Kerr
We are to give the President of the U S. Vice P. & heads of Departments a Dinner in this place tomorrow, your presence is wished for at it.
 

   
   RC (DLC).



   
   Charles Simms continued to serve as the customs collector at Alexandria from 1795 until his death in 1819 (Richmond Enquirer, 7 Sept. 1819).



   
   At this gathering Federalists and Republicans enjoyed a respite from partisan wrangling (see Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:36, which cites the 28 Mar. 1801 Boston Columbian Centinel account of the bipartisan affair).


